Fairfield App. No. 00CA13. This cause is pending before the court as a discretionary appeal and claimed appeal of right. On December 21, 2000, appellant filed a notice of supplemental authority citing a decision of the Cuyahoga County Court of Common Pleas entered on November 8, 2000. S.Ct.Prac.R. III(3)(A) permits only the filing of a relevant authority issued by another court after the deadline for filing a jurisdictional memorandum. Whereas, the authority cited was issued before the-November 13, 2000 deadline for filing the jurisdictional memorandum,
IT IS ORDERED by the court, sua sponte, that appellant’s notice of supplemental authority be, and hereby is, stricken.